Graves, J.
I agree with the chief justice that the act before us is unconstitutional, but I base my objections wholly on the point discussed by him, touching the official terms, the tenure and mode of choice of the first members of the board. The act declares that the term shall be eight years; that the four persons designated by name shall hold for two, four, six and eight years respectively, and that they shall not be removable except upon preferred charges, which shall be sustained by vote of two-thirds of all the members elect of the common council. This is a fundamental part of the whole scheme, without which there is no reason to suppose the act would have passed; and the ■ plain meaning of it is, that a majority of the board shall, for a term of years, consist of legislative appointees, holding independent of the electors and municipal authorities of Detroit.
In view of these express and clear manifestations of the sense of the legislature, I cannot come to any other conclusion than that it was designed that the persons named in the act should, hold for fixed and regular terms, and in the *114same way precisely as though they had all been chosen at the same time by the council or voters of the city. Neither the occasion, in point of fact, nor the statute implies the necessity for any merely provisional appointments. The choice is expressly remitted to the council when vacancies occur, and that body was in existence when the act passed and when it took effect; and its competency and aptitude to appoint in the future will be no greater than it has been. With the lights before us, I think it cannot be said that an appointment by the legislature wras demanded to meet the needs of a transition state, or to bridge a chasm between an old and new establishment, or to organize or put in motion a new corporate or municipal organism.
We are all of opinion that the legislature is forbidden to make permanent appointments of local officers like those in question. But if the difficulty now encountered can be obviated by considering this appointment as merely provisional, no reason is perceived why the legislature may not perpetuate the practice by continuing to appoint through successive amendments of the statute. In that event, though each appointment should be called provisional, still the effect would be the same as if the legislature were avowedly exercising a conceded power to make permanent appointments.
Agreeing as I do with the chief justice on this branch of the case, and also with the opinions of my brothers Christiancy and Cooley respecting the incompetency of the legislature to make permanent appointments in cases like the present, it is quite unnecessary for me to go over the ground they have examined.